DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 9, 2022:
Claims 3-15 are pending. Claims 1 and 2 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment, using a newly cited reference Hosaka et al. (US 2013/0065097).
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 6-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0136002) in view of Yumura et al. (US 2016/0072071) and Hosaka et al. (US 2013/0065097).
Regarding Claim 12, Cho teaches a stacked battery comprising:
a plurality of short-circuit shunt part, in this case the short circuit member (Para. 0023 and 0061, fig. 6, items 860 and 860’); and a plurality of electric elements, in this case the electrode assemblies (Para.  0061, fig. 6, item 710), the short-circuit shunt part and the electric elements being stacked (see fig. 6, items 710, 860 & 860’); 
wherein:

the electric elements comprise a cathode current collector layer, in this case the first metal foil (Para. 0039, fig. 1 & 2, item 111a), a cathode material layer, in this case the first active material (Para. 0039, fig. 1 & 2, item 111b), an electrolyte layer, in this case the separator (Para 0040, fig. 6 item 113), an anode material layer, in this case the second active material (Para. 0040, fig. 1 & 2, item 112b), and an anode current collector layer, in this case the second metal foil (Para. 0040, fig. 1 and 2, item 112a), all of these layers being layered (see fig. 1 & 2);
the first current collector layer is electrically connected with the cathode current collector layer, in this case the first attachment region is welded to the first non-coating portion of the first electrode (Para. 0045);
the second current collector layer is electrically connected to the anode current collector layer, in this case the second attachment region is welded to the second non-coating portion of the second electrode (Para. 0048); 

the plurality of short-circuit current shunt parts are stacked on an outer side of the plurality of electric elements (Para. 0060 and Fig. 6, items 861, 861’ and 710) 
Since Cho discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Cho to provide additional functionality to the battery. Additionally, the embodiment of Figure 6, would provide further improved safety against puncture and collapse, and swelling of the secondary battery may be prevented or minimized (Para. 0062).
Cho does not teach that the insulating layer is a thermosetting resin or a plurality of short-circuit current shunt parts stacked between the plurality of electric elements. 
However, Yumura teaches an insulating layer made from thermosetting resin (Para. 0090). One with ordinary skill in the art would realize that making the insulating layer of this material would provide high heat resistance (Para. 0090), thereby facilitating improved device operation and safety. Therefore, it would have been obvious to have made the insulating layer of a thermosetting resin in order to gain superior heat resistance and thereby improved device operation and safety.
Cho as modified by Yumura does not teach a first short-circuit current shunt part of the plurality of short-circuit current shunt parts stacked between the plurality of the electric elements.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of a disposing a current control layer (i.e. short-circuit shunt part) between two of the plurality of electric elements as taught by Hosaka et al., as it would further provide improved safety by suppressing the flow of a short-circuit current flowing between two electric elements (Para. 0063).
Regarding claim 3, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho further teaches a plurality of electric elements electrically connected in parallel, in this case two or more electrode assemblies are electrically coupled to a first electrode terminal and a second electrode terminal (Para. 0056, fig. 5 & 6, item 710) which results in a parallel electrical connection.
Regarding claim 4, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho further teaches that the following directions are the same:

a direction of layering the first current collector layer, the insulating layer, and the second current collector layer in the plurality short-circuit current shunt parts (see fig. 6, items 861-863); and
a direction of stacking the plurality of short-circuit current shunt part and the plurality of electric element (see fig. 6, items 710, 860, 860’).
Regarding claim 6, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho further teaches the first and second current collector layers consists of at least one metal selected from copper, in this case the first and second conductive plates may include copper (Para. 0011, 0046, & 0048).
Regarding claim 7, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above 
Cho further teaches that: 
the cathode current collector layer consists of aluminum, in this case the first metal foil is formed of aluminum (Para. 0024); and
the anode current collector layer consists of copper, in this case the second metal foil is formed of copper (Para. 0024).
Regarding claim 10, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.

Regarding claim 11, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho does not teach that the insulating layer is a thermosetting polyimide resin. However, Yumura teaches an insulating layer made from thermosetting resin and further teaches that the thermosetting resin is a polyimide resin (Para. 0090). One with ordinary skill in the art would realize that making the insulating layer of this material would provide high heat resistance (Para. 0090), thereby facilitating improved device operation and safety. Therefore, it would have been obvious to have made the insulating layer of a thermosetting resin in order to gain superior heat resistance and thereby improved device operation and safety.
Regarding Claim 13, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho further teaches an external case (see Fig. 4a, item 221a) that stores the plurality of short-circuit current shunt parts and the plurality of electric elements and the first and second support plates (i.e. at least one of the plurality of short-circuit current shunt parts) are disposed between the electrode assembly (i.e. the plurality of electric elements) and the external case (Para. 0062).
Regarding Claim 14, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho teaches outer edge of the plurality of short-circuit shunt parts, in this case the short circuit members (Para. 0023 and 0061, fig. 6, items 860 and 860’); and a plurality of electric elements, in this case the electrode assemblies (Para.  0061, fig. 6, item 710), wherein the outer edges of the plurality of short-circuit current shunt parts are present on an outer side than outer edges of the plurality of electric elements when viewed in the direction of stacking of the plurality of short-circuit current shunt parts and the plurality of electric elements (see fig. 6).
Regarding Claim 15, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho as modified by Yumura does not teach the outer edges of the plurality of short-circuit current shunt parts stacked between are present on an inner side than outer edges of the plurality of electric elements when viewed in the direction of stacking the short-circuit current shunt parts and the electric elements.
However, Hosaka et al. teaches a stacked battery comprising a plurality of cells (Fig. 2, item 26) (i.e. a plurality of electric elements) comprising electrolyte layers, positive electrode active material layers, negative electrode active material layers and current collectors (Para. 0031) wherein between two of the plurality of cells (i.e. on an inner side than outer edges of a plurality of electric elements when viewed in the direction of stacking) a current control layer is arranged (Fig. 2, #50) between two current collector layers (Fig. 2, items 22a, 22b) wherein the current control layer 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of a disposing a current control layer (i.e. short-circuit shunt part) on an inner side than outer edges of the plurality of electric elements as taught by Hosaka et al., as it would further provide improved safety by suppressing the flow of a short-circuit current flowing between two electric elements (Para. 0063).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Cho et al. (US 2011/0136002) in view of Yumura et al. (US 2016/0072071) and Hosaka et al. (US 2013/0065097) as applied to claim 1, above, and further in view of Mimura (US 2017/0346075).
Regarding claim 5, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho does not teach that the electrolyte layer is a solid electrolyte layer. However, Mimura teaches a battery comprising a solid electrolyte layer (U 0032). One with ordinary skill in the art would realize that making the electrolyte layer to be a solid electrolyte layer would yield the predictable result of providing a functional battery (see KSR Int’l Co. v. Teleflex Inc.,.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho et al. (US 2011/0136002) in view of Yumura et al. (US 2016/0072071) and Hosaka et al. (US 2013/0065097) as applied to claim 1, above, and further in view of Lai (U.S. Patent 9,711,799).
Regarding claim 8, Cho et al. as modified by Yumura et al. and Hosaka et al. teaches all of the elements of the current invention in claim 12 as explained above.
Cho further teaches that the first and second current collector layers comprise a foil (Para. 0024), but does not teach that one of the first and second current collector layers consists of a plurality of metal foil sheets. However, Lai teaches a battery comprising a current collector comprising a plurality of foil sheets (col. 9, lines 45-53). One with ordinary skill in the art would realize that providing such a multilayered current collector would yield the predictable result of providing an electrical path in the battery (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to have made one of the current collector layers of a plurality of metal foil sheets in order to yield the predictable result of providing an electrical path in the battery.
Regarding claim 9, Cho et al. as modified by Yumura et al., Hosaka et al. and Lai teaches all of the elements of the current invention in claim 8 as explained above.
Cho further teaches that the metal foil is copper foil, in this case the second metal foil is formed of copper (Para. 0024).
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues in Hosaka the current control layer includes only and insulating layer and does not include a first or second current collector layer.
Examiner respectfully disagrees. The current control layer of Hosaka (Fig. 2, #50) comprises a first and second current collector layer (Fig. 2, items 22a, 22b) (see the rejection to claim 1 in section “5” above). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues Hosaka teaches the material of the PTC thermistor includes materials such as polypropylene or polyethylene and thus Cho and Hosaka fail to disclose an insulating layer constituted of a thermosetting resin, and further that Yumura fails to cure these deficiencies of Cho and Hosaka.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually (Cho and Hosaka fail to disclose an insulating layer constituted of a thermosetting resin), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Yumura teaches an insulating layer made from thermosetting resin and further teaches that the thermosetting resin is a polyimide resin (Para. 0090), which provides high heat resistance (Para. 0090), thereby facilitating improved device operation and safety. Thus, it would have been obvious to have made the insulating layer of a thermosetting resin in order to gain superior heat resistance and thereby improved device operation and safety. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729